DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 7, 9, 11, 12, 16, 23 have been amended
Claims 29 – 38 have been newly introduced

Terminal Disclaimer
The terminal disclaimer filed on 2022.08.23 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/594,467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1 and 17 allowable. The restriction requirement between species, as set forth in the Office action mailed on 2019.06.13, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2019.06.13 is withdrawn.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Kriz (45752) on 2022.08.19.

The application has been amended as follows: 

Regarding Claim 1: Claim 1 has been amended to read as follows:

A method comprising: 
drawing fluid into a chamber of a diaphragm pump; 
applying positive pressure to the chamber of the diaphragm pump to output the fluid in the chamber of the diaphragm pump downstream through a fluid conduit to a positive displacement pump; and 
during application of the pressure to the chamber of the diaphragm pump and outputting the fluid in the chamber downstream to the positive displacement pump, activating operation of the positive displacement pump to pump the fluid received at the positive displacement pump to a recipient, the method further comprising:  
controlling the positive displacement pump to provide continuous flow of the fluid to the recipient in a time window; and 
during each of multiple measurement windows that occur within the time window, temporarily adjusting a magnitude of the pressure applied to the chamber of the diaphragm pump to measure a respective portion of fluid remaining in the diaphragm pump. 

Regarding Claim 8: Claim 8 has been canceled

Regarding Claim 9: Claim 9 has been amended to read as follows:

The method as in claim 1, 

Regarding Claim 11: Claim 11 has been amended to read as follows:

The method as in claim 10, wherein a segment of the fluid conduit is a segment of elastically deformable conduit; and 
wherein the positive displacement pump includes a corresponding peristaltic pump element in physical contact with the segment of the elastically deformable conduit, the corresponding peristaltic pump element restricting a flow of the fluid received from the diaphragm pump through the positive displacement pump to the recipient.  

Regarding Claim 13: Claim 13 has been amended to read as follows:

A fluid delivery apparatus comprising: 
a diaphragm pump; 
a positive displacement pump;  
a fluid conduit extending between the diaphragm pump and the positive displacement pump; and 
controller hardware, the controller hardware operable to: 
draw fluid into a chamber of the diaphragm pump; 
apply pressure to the chamber of the diaphragm pump to output the fluid in the chamber of the diaphragm pump downstream through the fluid conduit to the positive displacement pump; and 
during application of the pressure to the chamber and outputting the fluid in the chamber downstream, activate the positive displacement pump to pump the fluid from the positive displacement pump to a recipient;
wherein the controller hardware is further operative to: control the positive displacement pump to provide continuous flow of fluid to the recipient; and during each of multiple measurement windows that occur within a time window, temporarily adjust a magnitude of the pressure applied to the chamber of the diaphragm pump to measure a respective portion of fluid remaining in the diaphragm pump. 


Regarding Claim 20: Claim 20 has been canceled


Regarding Claim 25: Claim 25 has been amended to read as follows:

Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: 
draw fluid into a chamber of a diaphragm pump; 
apply pressure to the chamber of the diaphragm pump to output the fluid in the chamber of the diaphragm pump downstream through the fluid conduit to a positive displacement pump; 
during application of the pressure to the chamber and outputting the fluid in the chamber downstream to the positive displacement pump, activate the positive displacement pump to pump the fluid from the positive displacement pump to a recipient; and
wherein the computer processor hardware is further operative to: control the positive displacement pump to provide continuous flow of fluid to the recipient in a time window, and during each of multiple measurement windows that occur within the time window, temporarily adjust a magnitude of the pressure applied to the chamber of the diaphragm pump to measure a respective portion of fluid remaining in the diaphragm pump.


Regarding Claim 28: Claim 28 has been amended to read as follows:

A method comprising: 
drawing fluid into a chamber of a diaphragm pump; 
applying positive pressure to the chamber of the diaphragm pump to output the fluid in the chamber of the diaphragm pump downstream through a fluid conduit to a positive displacement pump; 
during application of the pressure to the chamber of the diaphragm pump and outputting the fluid in the chamber downstream to the positive displacement pump, activating operation of the positive displacement pump to pump the fluid received at the positive displacement pump to a recipient; and
wherein a pressure of the fluid in a first portion of the fluid conduit upstream of the positive displacement pump between the positive displacement pump and the diaphragm pump is less than a pressure of the fluid in a second portion of the fluid conduit disposed downstream of the positive displacement pump between the positive displacement pump and the recipient

Regarding Claims 30 and 31: Claims 30 and 31 have been canceled

Regarding Claim 32: Claim 32 has been amended to read as follows:

The apparatus as in claim 13, wherein the controller hardware is further operative to: 
monitor a pressure of the fluid in the fluid conduit between the diaphragm pump and the positive displacement pump. 

Regarding Claim 39: Claim 39 has been newly introduced to read as follows:

A fluid delivery apparatus comprising: 
a diaphragm pump; 
a positive displacement pump;  
a fluid conduit extending between the diaphragm pump and the positive displacement pump; and 
controller hardware, the controller hardware operable to: 
draw fluid into a chamber of the diaphragm pump; 
apply pressure to the chamber of the diaphragm pump to output the fluid in the chamber of the diaphragm pump downstream through the fluid conduit to the positive displacement pump; and 
during application of the pressure to the chamber and outputting the fluid in the chamber downstream, activate the positive displacement pump to pump the fluid from the positive displacement pump to a recipient; and 
wherein a pressure of the fluid in a first portion of the fluid conduit upstream of the positive displacement pump between the positive displacement pump and the diaphragm pump is less than a pressure of the fluid in a second portion of the fluid conduit disposed downstream of the positive displacement pump between the positive displacement pump and the recipient.

Allowable Subject Matter
Claims 1 – 7, 9 – 19, 21 – 29, and 32 – 39 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to incorporate previously objected to claim 8, claim 13 has been amended to incorporate newly introduced claims 30 and 31 which recite the limitations of previously objected to claim 8, claim 25 has been amended to incorporate the limitations of previously objected to claim 8, Claim 28 has been amended into independent form incorporating previously recited method claim 1 with previously objected to method claim 28, claim 39 has been newly introduced to recite in independent form previously recited independent claim 13 with previously objected to claim 28.
The currently amended independent claims recite the limitations of dependent claims which were previously indicated as reciting allowable subject matter. The closest known prior art device was taught by US 2004/0162488, “Uber,” in view of US 2014/0216560, “Ambrosina,” and US 2016/0354535, “Blott.” However, Uber, Ambrosina, and Blott, either alone or in combination with another reference fail to explicitly disclose or teach each of the limitations of the previously recited claims 8, 9, 10, 11, and 28 including limitations such as “controlling the positive displacement pump to provide continuous flow of the fluid to the recipient in a time window; and during each of multiple measurement windows that occur within the time window, temporarily adjusting a magnitude of the pressure applied to the chamber of the diaphragm pump to measure a respective portion of fluid remaining in the diaphragm pump,” of claim 8, and “wherein a pressure of the fluid in a first portion of the fluid conduit upstream of the positive displacement pump between the positive displacement pump and the diaphragm pump is less than a pressure of the fluid in a second portion of the fluid conduit disposed downstream of the positive displacement pump between the positive displacement pump and the recipient” of claim 28.
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746